Exhibit 24.1 THE VIVEVE MEDICAL, INC. ANNUAL REPORT ON FORM 10-K POWER OF ATTORNEY Each undersigned officer and/or director of Viveve Medical, Inc., a Yukon Territory corporation (the “Company”), does hereby make, constitute and appoint Patricia Scheller, Chief Executive Officer of the Company, and Scott Durbin, Chief Financial Officer of the Company, and any other person holding the position of Chief Executive Officer or Chief Financial Officer of the Company from time to time, or any one of them and each acting alone, as attorney-in-fact and agent of the undersigned, each with full power of substitution and resubstitution, with the full power to execute, on behalf of the undersigned and to file with the Securities and Exchange Commission in accordance with the requirements of the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder: (i) the Annual Reporton Form 10-K (the “Form 10-K”) with respect to the fiscal year ended December 31, 2015; (ii) any and all amendments and exhibits to the Form 10-K, including this power of attorney; and (iii) any and all other documents to be filed with the Securities and Exchange Commission or any state securities commission or other regulatory authority, including any applicable securities exchange or securities self-regulatory body, with respect to the Form 10-K, with full power and authority to do and perform any and all acts and things whatsoever necessary, appropriate or desirable to be done in the premises, or in the name, place and stead of the said director and/or officer, hereby ratifying and approving the acts of said attorney. [Signature page follows] IN WITNESS WHEREOF, the undersigned have subscribed to the above as of March 22, 2016. Signature Title /s/ Patricia Scheller Chief Executive Officer (Principal ExecutiveOfficer) and Director Patricia Scheller /s/ Scott Durbin Chief Financial Officer (Principal Financial andAccountingOfficer) Scott Durbin /s/ Brigitte Smith Chairman of the Board Brigitte Smith /s/ Mark Colella Director Mark Colella /s/ Carl Simpson Director Carl Simpson /s/ Daniel Janney Director Daniel Janney /s/ Jon Plexico Director Jon Plexico
